Exhibit 10.4

First Amendment to Lease Agreement

This is the First Amendment to the Lease Agreement dated December 12, 2012 by
and between First Farmers and Merchants Bank whose interest has been deeded to
Overlook Center, LLC “Landlord” and Franklin Synergy Bank “Tenant” for space
located at 2035 Wall Street, Spring Hill, Tennessee.

The Lease is amended as follows:

Tenant has declined to exercise its’ three year Lease renewal option outlined in
Paragraph 4 (b) of the Lease.

Landlord and Tenant agree this Lease shall be extended under the current terms
and conditions through March 31, 2017.

All other terms and conditions of the Lease shall remain in place.

 

Agreed by:   LANDLORD: Overlook Center, LLC BY:   /s/ Sam Wantland, member DATE:
  2/1/2016 TENANT:   Franklin Synergy Bank BY:   /s/ Kevin Herrington   Kevin
Herrington EVP, COO DATE:   1/26/16